Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4,9,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (PG Pub 2009/0267096 A1).
Regarding claim 1, Kim teaches a light emitting device, comprising: 2a light emitting substrate (110, fig. 21A) having a first surface (lower surface), a second surface (top surface), and a third 3surface between the first surface and the second surface , wherein the light emitting substrate includes a first semiconductor layer (112b) and a second semiconductor layer (116b); and 4a pad layer disposed on the light emitting substrate, comprising a first portion (140 connected to 211 and 145) and 5a second portion (140 connected to 210 and 330)  spaced apart from the first portion, 6wherein the first portion and the second portion extend from the first surface to 7the third surface and are electrical conductive (silver, paragraph [0075) and light reflective (paragraph [0075); and a passivation layer (120) disposed on the first surface, wherein the passivation layer comprises a first opening exposing an upper surface of the first semiconductor layer and a second opening exposing an upper surface of the second semiconductor, and a part (145) of the first portion is filled in the first opening to electrically connect to the first semiconductor layer, and a part of the second portion (330) is filled in the second opening to electrically connect to the second semiconductor layer.  (Note: paragraph [0032] of the PG Pub of the current 
Regarding claim 12, Kim teaches the light emitting device of claim 1, wherein the first portion and the second 2portion are configured (140 can function to reflect light toward upper surface because it is reflective, paragraph [0075) to reflect light emitted from the light emitting substrate to the 3second surface.  
Regarding claim 13, Kim teaches the light emitting device of claim 1, wherein a first surface area of the first 2surface is smaller than a second surface area of the second surface (fig. 21A).  
Regarding claim 14, Kim teaches the light emitting device of claim 1, wherein the light emitting substrate has an 2n-type region (112b, fig. 21A, paragraph [0136]) and a p-type region (116b, paragraph [0136]), and wherein the first portion is electrically connected 3to the n-type region, and the second portion is electrically connected to the p-type region.  
Regarding claim 19, Kim teaches the light emitting device of claim 1, wherein the2 passivation layer (silicon dioxide 120, fig. 21A, paragraph ][0068]) disposed between the light emitting substrate and the pad 3layer.  
Regarding claim 110, Kim teaches the light emitting device of claim 1, further comprising: 2a driving substrate (300, fig. 21A, paragraph [0138]), wherein the light emitting substrate is fixed on the driving 3 substrate, and the first surface of the light emitting substrate faces the driving substrate.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2009/0267096 A1) as applied to claim 1 above, and further in view of Andrews (PG Pub 2019/0044040 A1).
Regarding claim 15, Kim remains as applied in claim 1.
Kim does not teach the pad layer covers 50-90% of a 2total surface area of the third surface.  
In the same field of endeavor, Andrews teaches a reflective layer covers 50-90% of a 2total surface area of the third surface (paragraph [0179]), for the known benefit of reflecting light to increase light extraction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the pad layer to cover 50-90% of a 2total surface area of the third surface, for the known benefit of reflecting light to increase light extraction.  
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the light extraction efficiency and electrical conductivity of via 145 by adjusting the surface area of the reflective layer 140 in Kim and that of via 145.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Kim remains as applied in claim 1.
Kim does not teach the pad layer accounts for 50- 290% of a total surface area of all outer contour surfaces.  
In the same field of endeavor, Andrews teaches a reflective layer covers 50-90% of a 2total surface area of the third surface (paragraph [0179]), for the known benefit of reflecting light to increase light extraction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the pad layer to account for 50-90% of a 2total surface area 
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the light extraction efficiency and electrical conductivity of via 145 by adjusting the surface area of the reflective layer 140 in Kim and that of via 145.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2009/0267096 A1) as applied to claim 1 above, and further in view of Hirao (PG Pub 2011/0241047 A1).
Regarding claim 16, Kim remains as applied in claim 1.
Kim does not teach a connection layer disposed on the pad layer, wherein the connection layer extends from the first surface to the third surface.  
Kim teaches the pad layer 140 to be silver (paragraph [0075])
In the same field of endeavor, Hirao teaches to form a protective layer (Ni 32A and/ or 32, fig. 1, paragraphs [0031][0035]) on a silver layer (31, paragraph [0033]), for the benefit of protecting the silver to form a reliable device (paragraph [0014]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose a connection layer on the pad layer, for the benefit of protecting the silver to form a reliable device.
Kim in view of Hirao teaches “the connection layer extends from the first surface to the third surface” to cover the silver layer 140 in Kim.  
24Regarding claim 7, Kim in view of Hirao teaches the connection layer has a first  block disposed on the first portion of the pad layer and a second block disposed on the 3second portion of the pad layer, to prevent shorting the n- and the p-, layers 112b and 116b in fig. 21A of Kim.  
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. Applicant argue that (last paragraph, page 7, remarks)
As shown in FIG. 21A of Kim (reproduced below), the alleged pad layer 140 is not filled in the openings of the alleged passivation layer 120. Therefore, Kim fails to teach or suggest "the passivation layer comprises a first opening exposing an upper surface of the first semiconductor layer and a second opening exposing an upper surface of the second semiconductor, and a part of the first portion is filled in the first opening to electrically connect to the first semiconductor layer, and a part of the second portion is filled in the second opening to electrically connect to the second semiconductor layer" as recited in amended claim 1.

In response, paragraph [0032] of the PG Pub of the current application teaches the pad layer 130 can be a multilayered structure.  The claims are interpreted in view of the teaching that the pad may comprise plural layers.  See Kim rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899